Citation Nr: 0109371	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the RO, among other things, denied service 
connection for an acquired psychiatric disorder to include 
PTSD.  The veteran appealed and by decision of September 
1996, the Board denied his claim.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Order of the Court dated September 4, 
1997, the Court granted the appellant's motion to vacate the 
Board's September 1996 decision and remand the case to the 
Board for further proceedings.  By decision of April 1998, 
the Board remanded the veteran's claim to the RO for 
additional action including affording the veteran a hearing 
before a member of the Board at the RO, an additional VA 
psychiatric examination, and consideration of recent changes 
in the law concerning the evaluation of psychiatric disorders 
including, in particular, the holding of the Court in Cohen 
v. Brown, 10 Vet. App. 128 (1997) [38 C.F.R. § 3.304 (f) has 
now been amended to reflect the decision of the Court in 
Cohen, supra, and was made effective the date of the Cohen 
decision as codified at 38 C.F.R. § 3.304 (f) (2000)].  The 
veteran was subsequently scheduled for another hearing at the 
RO before a VA hearing officer; he canceled that hearing.  By 
decision of August 1999, the Board remanded the case to 
afford the veteran a hearing at the RO before a member of the 
Board, as previously requested by the veteran.  In a 
statement dated August 24, 1999, the veteran indicated that 
he did not want a hearing before a member of the Board; he 
requested that his claims folder be returned to the Board for 
a final decision.

In a December 1999 decision, the Board remanded the case to 
the RO for evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of generalized 
anxiety disorder; a diagnosis of PTSD based on verified 
stressors has not been made.

2.  The evidence is insufficient to establish that the 
veteran has PTSD based on verified stressors related to his 
military service.

3.  VA medical opinion found no relationship between the 
veteran's generalized anxiety disorder and any incident of 
his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096,____(2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of a psychiatric disorder, 
to include PTSD.  On separation examination in March 1970, 
the veteran denied nervous trouble of any sort and 
psychiatric examination was reported to be normal.  The 
veteran's DD-214 shows that he served as a rifleman in the 
Republic of Vietnam from September to December 1968.  The 
veteran did no receive any award or citation which would 
confirm that he engaged in combat with the enemy.

Post-service medical records show that the first evidence of 
treatment for any psychiatric symptoms was not until August 
1991.  At that time, the veteran was seen by R. Freites, 
M.D., and related having no prior psychiatric history.  In 
May 1992, the veteran was evaluated  at the request of the 
Commonwealth of Puerto Rico Teachers' Retirement Board.  The 
veteran complained of tension, anxiety, episodic sadness and 
depression, lack of energy, enthusiasm and interest, and 
insomnia.  He indicated that he had been employed as a 
teacher for ten years.  He became tense, nervous and 
disturbed following altercations with a disruptive student in 
February 1991.  The veteran stopped working in April 1991 
after he "collapsed in the classroom."  The veteran was 
diagnosed with a generalized anxiety disorder.

In February 1993, the veteran underwent a psychiatric 
evaluation with Raul Correa Grau, M.D.  The veteran reported 
a history of the April 1991 incident in his classroom and 
also related experiencing Vietnam-related dreams, nightmares, 
flashbacks, irritability, insomnia, headaches, difficulty 
upon seeing military convoys, an inability to watch war 
and/or violent movies, and an inability to read about violent 
events.  He described having nightmares of being left alone 
in an Army barracks in Vietnam when some Vietnamese came in 
to cut off his head.  The veteran related that he was 
essentially unable to speak English when he was in the 
military.  He was kept at an Army base because of his 
presumed combat vulnerability due to his poor command of the 
English language and was unable to follow instructions issued 
by his superiors during an enemy attack on the base.  The 
veteran was diagnosed with PTSD, a generalized anxiety 
disorder and a passive-aggressive personality disorder.  Dr. 
Correa specifically related the veteran's PTSD to his 
military service in Vietnam.

On subsequent VA examination in June 1993, the veteran 
reported the onset of his symptoms after he had fainted while 
teaching in a classroom in 1991.  He reported recurrent 
Vietnam war-related memories and nightmares, anxiety, 
irritability, fearfulness, and diminished frustration 
tolerance.  The veteran was diagnosed with an anxiety 
disorder, no otherwise specified, with strong passive-
dependent personality features.  The VA examiner specifically 
found that the veteran's symptoms did not meet the diagnostic 
criteria for PTSD.

VA outpatient treatment records between October 1993 and 
April 1994 reveal that the veteran was treated for a 
psychiatric disorder variously characterized as anxiety with 
sleep disturbance, anxiety disorder, not otherwise specified, 
and a generalized anxiety disorder.

On VA psychiatric examination in June 1994, the veteran was 
again found to have a generalized anxiety disorder.

Psychological evaluation in July 1994 noted that the veteran 
had a psychodiagnostic impression of an express reaction to 
combat and war.  No diagnosis of PTSD was made.

At his July 1994 RO hearing, the veteran testified that he 
did not experience any flashbacks or nightmares related to 
Vietnam until 1991.  At that time, he sought treatment.  Dr. 
Grau testified that his diagnosis of PTSD for the veteran was 
not inconsistent with the diagnosis of an anxiety disorder 
inasmuch as the veteran's PTSD was caused by anxiety.

On VA examination in August 1995, the veteran was evaluated 
by a board of three psychiatrists.  The veteran reported that 
he had a syncope in school when he was teaching in 1991 and 
subsequently retired on disability.  He denied any history of 
psychiatric hospitalization but noted outpatient psychiatric 
treatment.  On examination, the veteran was observed to be 
tense.  There was no evidence of a thought disorder, 
perceptive disorder, mannerisms or looseness of associations.  
The veteran was well-oriented in the three spheres and was 
able to express himself freely, relevantly and coherently.  
Memory was intact and no depressive signs were demonstrated.  
The diagnostic impression of the board of three psychiatrists 
was a very mild anxiety disorder, not otherwise specified and 
strong passive dependent personality traits.  It was 
specifically found that there was no evidence in the 
veteran's history or on examination to sustain a diagnosis of 
PTSD.

On VA examination in July 1997, the veteran was again 
diagnosed with a generalized anxiety disorder.  The veteran 
was not found to meet the criteria for PTSD.

As set forth above, at the time of the April 1998 Board 
remand, the evidence of record showed conflicting psychiatric 
diagnoses, including PTSD and generalized anxiety disorder.  
The diagnosis of PTSD was not based on a verified in-service 
stressor and there was some confusion as to whether a 
diagnosis other than PTSD was related to the veteran's period 
of military service.  The Board noted that the law pertaining 
to claims of service connection for psychiatric disabilities, 
particularly PTSD, had changed since the September 1996 Board 
decision.  The case was remanded to comply with the recent 
changes in the law as well as the holding of the Court in 
Cohen, supra.

Pursuant to the April 1998 Board remand, the veteran 
submitted additional information about his claimed in-service 
stressors in support of his claim for service connection for 
PTSD.  Thereafter, the RO requested verification from the 
U.S. Army & Joint Service Environmental Support Group (ESG) 
(now known as the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR).  By letter dated February 10, 1999, 
as well as attached documentation consisting of extracts of 
operational reports, the Director of USASCRUR verified mortar 
attacks against An Khe, the base camp area location of the 
veteran's unit in November and December 1968.  The RO 
concluded correctly that the veteran's reported stressor(s) 
were credible and corroborated.

Thereafter, the veteran was seen for a VA psychiatric 
examination in April 1999.  The veteran complained that since 
1991, he had experienced a repetitive nightmare of an 
incident that happened to him in service in Vietnam.  The 
incident occurred during a mortar attack on his base in which 
he stayed in his barracks all night long in fear of being 
killed by Viet Cong soldiers.  The veteran reported that he 
did not go to a bunker because he did not understand the 
instructions given to him in the English language; he 
understood very little English.  The veteran described the 
nightmares as follows: a Vietnamese man wearing very little 
clothing came into his barracks and tried to decapitate him 
with a knife.  At that point, the veteran wakes up in a sweat 
and screaming.  He indicated that the dream occurs nightly 
without any variance in content.  The veteran denied other 
complaints except for constant anxiety, irritability and 
intolerance to loud noises.  On examination, the veteran was 
polite, quiet and cooperative.  He was observed to have good 
personal hygiene and exhibited good eye to eye contact.  The 
veteran was in full contact with reality and well-oriented to 
person, place and time.  His memory was well-preserved and 
his speech was logical, coherent and relevant.  He denied 
hallucinations and presented no delusions of reference or 
persecution.  Judgment and capacity for abstract thinking 
were indicated to be good.  Insight into his illness was 
superficial.  The diagnostic impression was anxiety disorder 
not otherwise specified.  The VA examiner commented that the 
veteran's inability to understand the language did not 
explain his lack of an appropriate response to a mortally 
threatening situation.  The VA examiner further concluded 
that the veteran did not exhibit symptomatology to support a 
diagnosis of PTSD.  She stated that the veteran had lived a 
normal life for more than twenty years.  Even though he has 
had nightmares related to his military service, the VA 
examiner stated that the veteran did not present a clear cut 
clinical picture of PTSD; his past work as a teacher was 
noted to be stressful and could "per se" justify his 
anxiety.

Because of the incomplete response to the April 1998 remand 
order, the case was remanded back to the RO to obtain a 
supplemental medical opinion as to whether the veteran's 
psychiatric disorder, diagnosed as a generalized anxiety 
disorder, was related to the service.  In a January 2000 
opinion, members of the psychiatric board who examined the 
veteran in July 1997 concluded that there was no possibility 
that the veteran's generalized anxiety disorder was related 
to the veteran's military service.  Specific reference was 
made to the April 1999 VA examination report in which it was 
noted that the veteran's anxiety was related to his position 
as a school teacher and that he had denied any history of 
psychiatric symptoms prior to 1991 when he collapsed while 
teaching in class.

Additional medical records were received documenting 
treatment of the veteran from 1996 to the present.  Appellate 
review of those records note diagnoses of PTSD and anxiety 
disorder.  VA clinical records do not reflect that the 
veteran had been treated for PTSD; he was seen for treatment 
of generalized anxiety disorder.  None of the records 
pertaining to a diagnosis of PTSD link that disorder to 
verified in-service stressors.


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  In this respect, the RO has made 
numerous attempts to develop the record and has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran was afforded a VA examination and a 
supplemental medical opinion has been obtained to include 
consideration of whether any current psychiatric disorder may 
be related to the veteran's military service.  The veteran 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Thus, the Board finds that 
the claim is ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 51502, 5103, 5103A and 5107).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d) 
(2000).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000).

In the present case, the veteran has been variously diagnosed 
with generalized anxiety, anxiety not otherwise specified, 
and PTSD.  The clinical findings of records reflect that the 
health care providers who have diagnosed the veteran with 
PTSD have done so based more on the veteran's reported 
history than on whether the veteran's symptoms met the 
criteria for such a diagnosis.  The veteran has been afforded 
repeated VA psychiatric examinations to include evaluation  
by a board of three psychiatrists in an effort to ascertain 
the nature and etiology of the veteran's psychiatric 
disorder.  While the veteran's reported stressors have been 
verified, the overwhelming evidence points to a finding that 
the veteran has a generalized anxiety disorder unrelated to 
his military service.  By his own account, the veteran has 
repeatedly indicated that his symptoms did not begin until 
1991, some twenty years after his discharge from service.  At 
the time that he started to experience symptoms including 
nightmares and flashbacks, the veteran was suffering from 
stress as a teacher.  He had been involved in an altercation 
with a student and ultimately had to retire from his work as 
a teacher on a disability basis.  Under these circumstances, 
the Board must conclude that the criteria of 38 C.F.R. 
§ 3.304(f), the regulation governing service connection for 
PTSD, have not been met.

Insofar as entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is concerned, there is 
no basis to relate the veteran's current symptoms to service.  
Following the VA examination wherein the veteran was 
diagnosed with a generalized anxiety disorder, a medical 
opinion was requested and obtained as to whether the 
veteran's demonstrated psychiatric disorder was related to 
his military service or any incident therein.  The opinion 
received in that regard found no nexus between the veteran's 
generalized anxiety disorder and his military service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  As such, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim for 
benefits must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board observes that, while the veteran has maintained 
that there is an etiological relationship between the 
verified in-service stressors and his current psychiatric 
disabilities, he has provided no competent medical evidence 
to substantiate his allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  Insofar as the veteran is 
competent to describe symptoms that he might have observed 
and report continuity of symptomatology, he is not competent, 
as a lay person, to render medical diagnoses or to establish 
an etiological relationship between his current psychiatric 
disorder and his period of service, irrespective of the fact 
that his reported stressors have been verified by USASCRUR.  
In the absence of a diagnosis of PTSD, the verification of 
the veteran's stressors is insufficient to grant the claim; 
absent a medical opinion providing a nexus between other 
psychiatric pathology and service, there is no basis to grant 
the claim for a disorder other than PTSD.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

